GUARANTY AND SURETYSHIP AGREEMENT

THIS GUARANTY AND SURETYSHIP AGREEMENT, dated July 31, 2006 (as amended,
restated, modified, extended, renewed, replaced, supplemented, restructured
and/or refinanced from time to time, the “Guaranty”), is delivered by Resource
America, Inc., a Delaware corporation (“Resource America”), and Resource
Leasing, Inc., a Delaware corporation (“Resource Leasing”, and together with
Resource America, each individually a Guarantor, and collectively, the
“Guarantors”), in favor of National City Bank, a national banking association,
in its capacity as administrative agent for the Credit Agreement (as defined
below), and any successor thereto (the “Agent”), for the benefit of the Secured
Parties.

BACKGROUND

A. LEAF Financial Corporation, a Delaware corporation (“LEAF Financial”),
together with its direct wholly owned Subsidiary, LEAF Funding, Inc., a Delaware
corporation (each individually a “Borrower” and collectively, the “Borrowers”),
manage and operate an equipment leasing and sale business.

B. The Borrowers, various financial institutions from time to time party thereto
(the “Lenders”), and the Agent, as administrative agent for the Lenders, have
entered into a Credit Agreement, dated July 31, 2006, providing for the making
of certain loans (the “Loans”) and other financial accommodations to the
Borrowers (as amended, restated, modified, extended, renewed, replaced,
supplemented, restructured and/or refinanced from time to time, the “Credit
Agreement”).

C. Resource America owns 100% of the Capital Securities of Resource Leasing.

D. Resource Leasing owns a majority of the Capital Securities of LEAF Financial.

E. It is a condition precedent to any Lender, or Affiliate of any Lender,
entering into the Credit Agreement, or any Secured Hedging Agreement, that the
Guarantors shall have executed and delivered to the Agent this Guaranty.

F. The Guarantors will obtain benefits from the incurrence of the Loans and
other financial accommodations under the Credit Agreement and any Secured
Hedging Agreement, and, accordingly, the Guarantors desire to execute this
Guaranty to satisfy the condition precedent described in the preceding
paragraph.

NOW, THEREFORE, in consideration of the above premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Guarantors hereby,
irrevocably and unconditionally, jointly and severally guarantee to the Secured
Parties and become surety for the full and prompt payment and performance when
due whether at maturity, by acceleration or otherwise, of the Guaranteed
Indebtedness, as defined below (subject to the limitations set forth herein).



--------------------------------------------------------------------------------



Each Guarantor hereby further agrees, for the benefit of the Secured Parties,
that:

1. Definitions. All capitalized terms used in this Guaranty shall have the
meanings ascribed to them in the Credit Agreement to the extent not otherwise
defined or limited herein.

2. Guaranty. Each Guarantor hereby irrevocably and unconditionally, jointly and
severally, guarantees to the Lenders, and becomes surety for, the full and
prompt payment and performance when due, whether at maturity, by acceleration or
otherwise, of an aggregate portion of the Obligations outstanding at the time
any request for payment is made (or deemed made) by the Agent hereunder
(hereinafter referred to as the “Guaranteed Indebtedness”) equal to: (a) fifty
percent (50%) of such Obligations, at all times prior to the date that the
Adjusted Net Worth, as set forth in the Compliance Certificate delivered in
connection with the audited financial statements delivered pursuant to and in
accordance with Section 7.1(b) of the Credit Agreement, exceeds $20,000,000; (b)
twenty-five percent (25%) of such Obligations, at all times after the date that
the Adjusted Net Worth, as set forth in the Compliance Certificate delivered in
connection with the audited financial statements delivered pursuant to and in
accordance with Section 7.1(b) of the Credit Agreement, exceeds $20,000,000 but
does not exceed $25,000,000; and (c) zero percent (0%), at all times after the
date that the Adjusted Net Worth, as set forth in the Compliance Certificate
delivered in connection with the audited financial statements delivered pursuant
to and in accordance with Section 7.1(b) of the Credit Agreement, exceeds
$25,000,000. For purposes of clarifying the foregoing sentence, if the
Obligations are $10,000,000, the Guarantors jointly and severally guaranty, and
become surety for, an aggregate amount of $5,000,000 if clause (a) is
applicable, an aggregate amount of $2,500,000 if clause (b) is applicable, and
$0 if clause (c) is applicable. In case of failure by any Borrower to punctually
pay any Guaranteed Indebtedness, the Guarantors hereby agree to make such
payment or to cause such payment to be made punctually as and when the same
shall become due and payable, whether at stated maturity, by acceleration or
otherwise, and as if such payment were made by such Borrower, up to the maximum
amount, but not in excess, of the Guaranteed Indebtedness described above.

3. Guaranty Final. Upon the execution and delivery of this Guaranty to the
Agent, this Guaranty shall be deemed to be finally executed and delivered by the
Guarantors and shall not be subject to or affected by any promise or condition
affecting or limiting any Guarantor’s liability, and no statement,
representation, agreement or promise on the part of the Secured Parties, any
Obligor, or any of them, or any officer, employee or agent thereof, unless
contained herein, forms any part of this Guaranty or has induced the making
hereof shall be deemed in any way to affect any Guarantor’s liability hereunder.

4. Amendment and Waiver. No amendment, alteration or waiver of this Guaranty or
of any of its terms, provisions or conditions shall be binding upon the Persons
against whom enforcement is sought unless made in writing and signed by an
authorized officer of such Person.

-2-

--------------------------------------------------------------------------------



5. Dealings with Obligors. The Secured Parties, or any of them, may, from time
to time, without exonerating or releasing any Guarantor in any way under this
Guaranty, (a) take such further or other security or collateral for the
Obligations or any part thereof as the Secured Parties, or any of them, may deem
proper, consistent with the Credit Agreement and any other Credit Document or
Secured Hedging Agreement, (b) add, release, discharge, abandon or otherwise
deal with or fail to deal with any Guarantor of any of the Obligations or any
security or collateral therefore or any part thereof now or hereafter held by
the Secured Parties, or any of them, or (c) amend, modify, extend, accelerate or
waive in any manner any of the provisions (including, without limitation, any
condition to funding), terms, or conditions of any Credit Document or Secured
Hedging Agreement, all as the Secured Parties, or any of them, may consider
expedient or appropriate in their sole and absolute discretion. Without limiting
the generality of the foregoing, or of Section 6 hereof, it is understood that
the Secured Parties, or any of them, may, without exonerating or releasing any
Guarantor, give up, or modify or abstain from perfecting or taking advantage of
any security for or guaranty of the Obligations and accept or make any
compositions or arrangements, and realize upon any security for the Obligations
when, and in such manner, as the Secured Parties, or any of them, may deem
expedient, consistent with the Credit Agreement and any other Credit Document or
Secured Hedging Agreement, all without notice to any Guarantor, except as
applicable law may require and not permit to be waived.

6. Guaranty Unconditional. Each Guarantor acknowledges and agrees that no change
in the nature or terms of the Obligations or any Credit Document, Secured
Hedging Agreement or any other agreement, instrument or contract evidencing,
related to or attendant with the Obligations (including any novation), nor any
determination of lack of enforceability thereof, shall discharge all or any part
of the liabilities and obligations of any Guarantor pursuant to this Guaranty;
it being the purpose and intent of the Guarantors and the Secured Parties that
the covenants, agreements and all liabilities and obligations of the Guarantors
hereunder are absolute, unconditional and irrevocable under any and all
circumstances. Without limiting the generality of the foregoing, each Guarantor
agrees that until each and every one of the covenants and agreements of this
Guaranty is fully performed, no Guarantor’s undertakings hereunder shall be
released, in whole or in part, by any action or thing which might, but for this
paragraph of this Guaranty, be deemed a legal or equitable discharge of a surety
or guarantor, or by reason of any waiver, omission of the Secured Parties, or
any of them, or their failure to proceed promptly or otherwise, or by reason of
any action taken or omitted by the Secured Parties, or any of them, whether or
not such action or failure to act varies or increases the risk of, or affects
the rights or remedies of, any Guarantor or by reason of any further dealings
between any Obligor and the Secured Parties, or any of them, or any other
guarantor or surety, and each Guarantor, to the extent permitted by applicable
law, hereby expressly waives and surrenders any defense to its liability
hereunder, or any right of counterclaim or offset of any nature or description
which it may have or which may exist based upon, and shall be deemed to have
consented to, any of the foregoing acts, omissions, things, agreements or
waivers.

7. Loans Benefit Guarantors. Each Guarantor expressly represents and
acknowledges that any financial accommodations by the Secured Parties, or any of
them, to the Borrowers, including, without limitation, the extension of the
Loans, are and will be of direct interest, benefit and advantage to the
Guarantors.

-3-

--------------------------------------------------------------------------------



8. Representations and Warranties. Each Guarantor hereby represents and warrants
that:

(a) it has the power and authority and the legal right and capacity to execute
and deliver, and to perform its obligations under, this Guaranty and has taken
all necessary action to authorize its execution, delivery and performance of
this Guaranty;

(b) this Guaranty constitutes a legal, valid and binding obligation of such
Guarantor enforceable in accordance with its terms, except as affected by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting the enforcement of creditors’ rights
generally, general equitable principles and an implied covenant of good faith
and fair dealing;

(c) the execution, delivery and performance of this Guaranty will not violate
any provision of any applicable law or contractual obligation of such Guarantor
and will not result in or require the creation or imposition of any Lien on any
of the properties or revenues of such Guarantor pursuant to any applicable law
or contractual obligation of such Guarantor;

(d) no consent or authorization of, filing with, or other act by or in respect
of, any arbitrator or Governmental Authority and no consent of any other Person
(including, any shareholder or creditor of such Guarantor) is required in
connection with the execution, delivery, performance, validity or enforceability
of this Guaranty except those which will have been duly obtained, made or
complied with on or prior to the date hereof;

(e) no litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of such Guarantor,
threatened by or against such Guarantor, or against any of its properties or
revenues (i) with respect to such Guarantor’s execution or performance of this
Guaranty, or (ii) which would result in a material adverse effect on such
Guarantor’s financial condition;

(f) Each Guarantor has read the Credit Agreement and each other Credit Document,
including, without limitation, the representations and warranties set forth in
Section 6 of the Credit Agreement, and hereby represents and warrants that such
representations and warranties are true and correct in all material respects to
the extent applicable such Guarantor; and

(g) Each Guarantor agrees that the foregoing representations and warranties
shall be deemed to have been made by such Guarantor on the date of each
borrowing by any Borrower under the Credit Agreement on and as of such date of
borrowing as though made hereunder on and as of such date except to the extent
that any such representation or warranty expressly relates to an earlier date
and except for changes therein expressly permitted or contemplated by this
Guaranty or any other Credit Document (or as consented to by the Agent and the
Required Lenders in a written communication to the Guarantors).

9. Bankruptcy. Upon the bankruptcy or winding up or other distribution of assets
of any Obligor, the rights of the Secured Parties, or any of them, against the
Guarantors shall not be affected or impaired by the omission of the Secured
Parties, or any of them, to prove its or their claim or full claim, as
appropriate, and the Secured Parties may prove or refrain from proving any claim
as they see fit and, in their respective discretion, they may value or refrain
from valuing as they see fit any security held by the Secured Parties, or any of
them, without in any way releasing, reducing or otherwise affecting the
liability to the Secured Parties of any Guarantor.

-4-

--------------------------------------------------------------------------------



10. Waivers by Guarantor. Each Guarantor hereby expressly waives, to the extent
permitted by applicable law: (a) notice of acceptance of this Guaranty;
(b) notice of the existence or creation of all or any of the Obligations;
(c) presentment, demand, notice of dishonor, protest, and all other notices
whatsoever; (d) all diligence in collection or protection of or realization upon
the Obligations or any part thereof, any obligation hereunder, or any security
for any of the foregoing; and (e) until the indefeasible payment in full of the
Obligations, all rights of subrogation, indemnification, contribution and
reimbursement against any Obligor, all rights to enforce any remedy that the
Secured Parties, or any of them, may have against any Obligor and any benefit
of, or right to participate in, any collateral or security now or hereinafter
held by the Secured Parties, or any of them, in respect of the Obligations, even
upon payment in full of the Obligations. Any money received by any Guarantor in
violation of this Section 10 shall be held in trust by such Guarantor for the
benefit of the Secured Parties. If a claim is ever made upon the Secured
Parties, or any of them, for the repayment or recovery of any amount or amounts
received by any of them in payment of any of the Obligations and such Person
repays all or part of such amount by reason of any judgment, decree, or order of
any court or administrative body having jurisdiction over such Person or any of
its property, or any good faith settlement or compromise of any such claim
effected by such Person with any such claimant, including, without limitation,
any Obligor, then in such event the Guarantors agree that any such judgment,
decree, order, settlement, or compromise shall be binding upon the Guarantors,
notwithstanding any revocation hereof or the cancellation of any promissory note
or other instrument evidencing any of the Obligations, and the Guarantors shall
be and shall remain obligated to such Person hereunder for the amount so repaid
or recovered to the same extent as if such amount had never originally been
received by such Person (but only to the extent of the guaranty of Guaranteed
Indebtedness set forth in Section 2 hereof).

11. Subordination. Each Guarantor hereby subordinates each and all of its
interests, claims, rights and entitlements to payment of any sums now due or
hereafter to become due to such Guarantor from any Obligor or other guarantor or
surety for the Obligations, to the interests, claims, rights and entitlements of
the Secured Parties to payment of any sums now due or hereafter to become due to
any Secured Party from any Obligor or other guarantor or surety for the
Obligations, to the extent of the Obligations; provided that any Guarantor may
receive, payments from any other Obligor to the extent expressly permitted by
the Credit Agreement and the Subordiantion Agreement.

12. Assignment by the Secured Parties. To the extent permitted under the Credit
Agreement, the Secured Parties may each, and without notice of any kind, except
as otherwise required by the Credit Agreement, sell, assign or transfer all or
any of their interests in the Obligations, and in such event, each and every
immediate and successive assignee, transferee, or holder of all or any of the
Obligations, shall have the right to enforce this Guaranty, by suit or
otherwise, for the benefit of such assignee, transferee or holder as fully as if
such assignee, transferee or holder were herein by name specifically given such
rights, powers and benefits. No Guarantor shall assign any of its rights or
obligations under this Guaranty nor shall any Guarantor amend this Guaranty,
without the written consent of the Agent and in accordance with the terms and
conditions of the Credit Agreement.

-5-

--------------------------------------------------------------------------------



13. Remedies Cumulative. No delay by the Secured Parties, or any of them, in the
exercise of any right or remedy shall operate as a waiver thereof, and no single
or partial exercise by the Secured Parties, or any of them, of any right or
remedy shall preclude other or further exercise thereof or the exercise of any
other right or remedy. No action by the Secured Parties, or any of them,
permitted hereunder shall in any way impair or affect this Guaranty. For the
purpose of this Guaranty, the Guaranteed Obligations shall include, without
limitation, any Obligation notwithstanding any right or power of any third
party, individually or in the name of any Obligor or any other Person, to assert
any claim or defense as to the invalidity or unenforceability of such
Obligation, and no such claim or defense shall impair or affect the obligations
of any Guarantor hereunder.

14. Miscellaneous. This is a guaranty of payment and not of collection. In the
event of a demand upon any Guarantor under this Guaranty, the Guarantors shall
be held and bound to the Secured Parties directly as debtor with respect to the
payment of the amounts hereby guaranteed. All reasonable costs and expenses,
including, without limitation, attorneys’ fees and expenses, incurred by the
Secured Parties, or any of them, in obtaining performance of or collecting
payments due under this Guaranty, to the extent permitted by the Credit
Agreement, shall be deemed part of the Obligations guaranteed hereby.

15. Time of the Essence. Time is of the essence with regard to the Guarantors’
performance of its obligations hereunder.

16. Notices. All notices, demands and other communications required or permitted
hereunder shall be in writing and shall be given in a manner as set forth in the
Credit Agreement and, with respect to the Borrowers, the Agent and the Lenders
at the addresses set forth in the Credit Agreement, and with respect to the
Guarantors, at the address specified on the signature page hereto.



17. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL. THIS
GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE COMMONWEALTH OF
PENNSYLVANIA. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY MAY
BE BROUGHT IN THE COURTS OF THE COMMONWEALTH OF PENNSYLVANIA OR OF THE UNITED
STATES FOR THE EASTERN DISTRICT OF PENNSYLVANIA, IN EACH CASE WHICH ARE LOCATED
IN THE COUNTY OF PHILADELPHIA, AND, BY EXECUTION AND DELIVERY OF THIS GUARANTY,
EACH GUARANTOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. EACH GUARANTOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM
THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH GUARANTOR, AND AGREES
NOT TO PLEAD OR CLAIM IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
GUARANTY BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT LACKS
PERSONAL JURISDICTION OVER SUCH GUARANTOR. EACH GUARANTOR FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH GUARANTOR AT ITS ADDRESS FOR NOTICES AS
PROVIDED HEREIN, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.
EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF
PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT OR
SECURED HEDGING AGREEMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE AGENT UNDER THIS
GUARANTY, OR ANY SECURED PARTY, TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST SUCH
GUARANTOR IN ANY OTHER JURISDICTION.

-6-

--------------------------------------------------------------------------------



(b) EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTY OR ANY OTHER
CREDIT DOCUMENT OR SECURED HEDGING AGREEMENT BROUGHT IN THE COURTS REFERRED TO
IN CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c) EACH GUARANTOR (AND EACH SECURED PARTY, BY ACCEPTANCE HEREOF) HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

18. Severability. If any paragraph or part thereof shall for any reason be held
or adjudged to be invalid, illegal or unenforceable by any court of competent
jurisdiction, such paragraph or part thereof so adjudicated as invalid, illegal
or unenforceable shall be deemed separate, distinct and independent, and the
remainder of this Guaranty shall remain in full force and effect and shall not
be affected by such holding or adjudication.

19. Counterparts. This Guaranty may be executed in multiple counterparts, each
of which shall be deemed to be an original, but all such separate counterparts
shall together constitute but one and the same instrument.

20. Recourse. This Guaranty is made with full recourse to each Guarantor and
pursuant to and upon all the representations, warranties, covenants and
agreements on the part of the Guarantors contained herein and in the other
Credit Documents and otherwise in writing in connection herewith or therewith.

-7-

--------------------------------------------------------------------------------



21. Fraudulent Conveyance; Etc. It is the desire and intent of the Guarantors
and the Secured Parties that this Guaranty shall be enforced against the
Guarantors to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought.

[Remainder of page left intentionally blank]

-8-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Guarantor has caused this Guaranty and Suretyship
Agreement to be executed by its elected officer duly authorized as of the date
first above written.

 

 

 

 

RESOURCE AMERICA, INC.

 

 

 

 

By: 


/s/ Thomas C. Elliott

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

 

Name: 

Thomas C. Elliott

 

 

 

 

Title: 

Senior Vice President

 

 

 

 

RESOURCE LEASING, INC.

 

 

 

 

By: 


/s/ Thomas C. Elliott

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

 

Name: 

Thomas C. Elliott

 

 

 

 

Title: 

Treasurer

       


c/o Resource America, Inc.
1845 Walnut Street
10th Floor
Philadelphia, PA 19103
Attention: Steven J. Kessler
Facsimile: (215) 640-6354

 





--------------------------------------------------------------------------------